Case 1:21-cv-00165-DLC Document 29-3 Filed 02/23/21 Page 1 of 7




                EXHIBIT C
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 2 of 7the outbreak of novel c…




                                                                                                                           ©




   Statement on the second
   meeting of the International
   Health Regulations (2005)
   Emergency Committee
   regarding the outbreak of
   novel coronavirus (2019-nCoV)
   30 January 2020 |Statement |Geneva, Switzerland


   The second meeting of the Emergency Committee convened by the WHO Director-General under
   the International Health Regulations (IHR) (2005) regarding the outbreak of novel coronavirus
   2019 in the People’s Republic of China, with exportations to other countries, took place on Thursday,
   30 January 2020, from 13:30 to 18:35 Geneva time (CEST). The Committee’s role is to give advice
   to the Director-General, who makes the final decision on the determination of a Public Health
   Emergency of International Concern (PHEIC). The Committee also provides public health advice or
   suggests formal Temporary Recommendations as appropriate.


   Proceedings of the meeting
   Members and advisors of the Emergency Committee were convened by teleconference

   The Director-General welcomed the Committee and thanked them for their support. He turned the
   meeting over to the Chair, Professor Didier Houssin.



https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   1/6
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 3 of 7the outbreak of novel c…


   Professor Houssin also welcomed the Committee and gave the floor to the Secretariat.

   A representative of the department of compliance, risk management, and ethics briefed the
   Committee members on their roles and responsibilities.

   Committee members were reminded of their duty of confidentiality and their responsibility to disclose
   personal, financial, or professional connections that might be seen to constitute a conflict of interest.
   Each member who was present was surveyed and no conflicts of interest were judged to be relevant
   to the meeting. There were no changes since the previous meeting.

   The Chair then reviewed the agenda for the meeting and introduced the presenters.

   Representatives of the Ministry of Health of the People’s Republic of China reported on
   the current situation and the public health measures being taken. There are now 7711 confirmed
   and 12167 suspected cases throughout the country. Of the confirmed cases, 1370 are severe and
   170 people have died. 124 people have recovered and been discharged from hospital.

   The WHO Secretariat provided an overview of the situation in other countries. There are
   now 83 cases in 18 countries. Of these, only 7 had no history of travel in China. There has been
   human-to-human transmission in 3 countries outside China. One of these cases is severe and there
   have been no deaths.

   At its first meeting, the Committee expressed divergent views on whether this event constitutes a
   PHEIC or not. At that time, the advice was that the event did not constitute a PHEIC, but
   theCommittee members agreed on the urgency of the situation and suggested that the Committee
   should continue its meeting on the next day, when it reached the same conclusion.

   This second meeting takes place in view of significant increases in numbers of cases and additional
   countries reporting confirmed cases.


   Conclusions and advice
   The Committee welcomed the leadership and political commitment of the very highest levels
   of Chinese government, their commitment to transparency, and the efforts made to investigate and
   contain the current outbreak. China quickly identified the virus and shared its sequence, so that
   other countries could diagnose it quickly and protect themselves, which has resulted in the rapid
   development of diagnostic tools.




https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   2/6
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 4 of 7the outbreak of novel c…


   The very strong measures the country has taken include daily contact with WHO
   and comprehensive multi-sectoral approaches to prevent further spread. It has also taken public
   health measures in other cities and provinces; is conducting studies on the severity and
   transmissibility of the virus, and sharing data and biological material. The country has also agreed to
   work with other countries who need their support. The measures China has taken are good not only
   for that country but also for the rest of the world.

   The Committee acknowledged the leading role of WHO and its partners.

   The Committee also acknowledged that there are still many unknowns, cases have now been
   reported in five WHO regions in one month, and human-to-human transmission has
   occurred outside Wuhan and outside China.

   The Committee believes that it is still possible to interrupt virus spread, provided that countries put in
   place strong measures to detect disease early, isolate and treat cases, trace contacts, and promote
   social distancing measures commensurate with the risk. It is important to note that as the situation
   continues to evolve, so will the strategic goals and measures to prevent and reduce spread of the
   infection. The Committee agreed that the outbreak now meets the criteria for a Public Health
   Emergency of International Concern and proposed the following advice to be issued as Temporary
   Recommendations.

   The Committee emphasized that the declaration of a PHEIC should be seen in the spirit of support
   and appreciation for China, its people, and the actions China has taken on the frontlines of this
   outbreak, with transparency, and, it is to be hoped, with success. In line with the need for global
   solidarity, the Committee felt that a global coordinated effort is needed to enhance preparedness in
   other regions of the world that may need additional support for that.


   Advice to WHO
   The Committee welcomed a forthcoming WHO multidisciplinary technical mission to China, including
   national and local experts. The mission should review and support efforts to investigate the animal
   source of the outbreak, the clinical spectrum of the disease and its severity, the extent of human-to-
   human transmission in the community and in healthcare facilities, and efforts to control the
   outbreak. This mission will provide information to the international community to aid in
   understanding the situation and its impact and enable sharing of experience and successful
   measures.

   The Committee wished to re-emphasize the importance of studying the possible source, to rule
   out hidden transmission and to inform risk management measures


https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   3/6
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 5 of 7the outbreak of novel c…


   The Committee also emphasized the need for enhanced surveillance in regions outside Hubei,
   including pathogen genomic sequencing, to understand whether local cycles of transmission
   are occurring.

   WHO should continue to use its networks of technical experts to assess how best this outbreak can
   be contained globally.

   WHO should provide intensified support for preparation and response, especially in vulnerable
   countries and regions.

   Measures to ensure rapid development and access to potential vaccines, diagnostics, antiviral
   medicines and other therapeutics for low- and middle-income countries should be developed.

   WHO should continue to provide all necessary technical and operational support to respond to this
   outbreak, including with its extensive networks of partners and collaborating
   institutions, to implement a comprehensive risk communication strategy, and to allow for the
   advancement of research and scientific developments in relation to this novel coronavirus.

   WHO should continue to explore the advisability of creating an intermediate level of alert between
   the binary possibilities of PHEIC or no PHEIC, in a way that does not require reopening negotiations
   on the text of the IHR (2005).

   WHO should timely review the situation with transparency and update its evidence-based
   recommendations.

   The Committee does not recommend any travel or trade restriction based on the current information
   available.

   The Director-General declared that the outbreak of 2019-nCoV constitutes a PHEIC and
   accepted the Committee’s advice and issued this advice as Temporary Recommendations
   under the IHR.


   To the People’s Republic of China
   Continue to:

   • Implement a comprehensive risk communication strategy to regularly inform the population on the
   evolution of the outbreak, the prevention and protection measures for the population, and the
   response measures taken for its containment.




https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   4/6
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 6 of 7the outbreak of novel c…


   • Enhance public health measures for containment of the current outbreak.

   • Ensure the resilience of the health system and protect the health workforce.

   • Enhance surveillance and active case finding across China.

   • Collaborate with WHO and partners to conduct investigations to understand the epidemiology and
   the evolution of this outbreak and measures to contain it.

   • Share relevant data on human cases.

   • Continue to identify the zoonotic source of the outbreak, and particularly the potential for
   circulation with WHO as soon as it becomes available.

   • Conduct exit screening at international airports and ports, with the aim of early detection
   of symptomatic travelers for further evaluation and treatment, while minimizing interference with
   international traffic.


   To all countries
   It is expected that further international exportation of cases may appear in any country. Thus, all
   countries should be prepared for containment, including active surveillance, early detection,
   isolation and case management, contact tracing and prevention of onward spread of 2019-
   nCoVinfection, and to share full data with WHO. Technical advice is available on the WHO website.

   Countries are reminded that they are legally required to share information with WHO under the IHR.

   Any detection of 2019-nCoV in an animal (including information about the species, diagnostic tests,
   and relevant epidemiological information) should be reported to the World Organization for Animal
   Health (OIE) as an emerging disease.

   Countries should place particular emphasis on reducing human infection, prevention of secondary
   transmission and international spread, and contributing to the international response though multi-
   sectoral communication and collaboration and active participation in increasing knowledge on
   the virus and the disease, as well as advancing research.

   The Committee does not recommend any travel or trade restriction based on the current information
   available.




https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   5/6
7/29/2020             Case
                 Statement     1:21-cv-00165-DLC
                           on the                              Document
                                  second meeting of the International          29-3 Filed
                                                                      Health Regulations         02/23/21
                                                                                         (2005) Emergency    Pageregarding
                                                                                                          Committee 7 of 7the outbreak of novel c…


   Countries must inform WHO about travel measures taken, as required by the IHR. Countries are
   cautioned against actions that promote stigma or discrimination, in line with the principles of Article 3
   of the IHR.

   The Committee asked the Director-General to provide further advice on these matters and, if
   necessary, to make new case-by-case recommendations, in view of this rapidly evolving situation.


   To the global community
   As this is a new coronavirus, and it has been previously shown that similar coronaviruses required
   substantial efforts to enable regular information sharing and research, the global community should
   continue to demonstrate solidarity and cooperation, in compliance with Article 44 of the IHR
   (2005), in supporting each other on the identification of the source of this new virus, its full potential
   for human-to-human transmission, preparedness for potential importation of cases, and research for
   developing necessary treatment.

   Provide support to low- and middle-income countries to enable their response to this event, as well
   as to facilitate access to diagnostics, potential vaccines and therapeutics.

   Under Article 43 of the IHR, States Parties implementing additional health measures that
   significantly interfere with international traffic (refusal of entry or departure of international travellers,
   baggage, cargo, containers, conveyances, goods, and the like, or their delay, for more than 24
   hours) are obliged to send to WHO the public health rationale and justification within 48 hours of
   their implementation. WHO will review the justification and may request countries to reconsider their
   measures. WHO is required to share with other States Parties the information about measures and
   the justification received.

   The Emergency Committee will be reconvened within three months or earlier, at the discretion of the
   Director-General.

   The Director-General thanked the Committee for its work.


      Subscribe to our newsletters →




https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-emergency-committ…   6/6
